ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2003-12-18_JUD_01_ME_01_FR.txt.  

413

OPINION DISSIDENTE DE M. LE JUGE PAOLILLO

Vérification nécessaire par la Cour des conditions de recevabilité fixées par
l'article 61 du Statut; absence de rôle joué par l'attitude des Parties à ce sujet —
Désaccord quant au motif principal de rejet par la Chambre saisie de Faffaire
originelle des prétentions d'El Salvador concernant le sixième secteur de la fron-
tière terrestre — Véritable ratio decidendi de l'arrêt de 1992 en ce qui concerne
le sixième secteur de la frontière — Caractère tardif de l'argumentation du
Honduras y relative — Reconnaissance implicite par la Chambre de ce que des
éléments de preuve documentaires peuvent constituer des «faits» au sens de
l'article 61 du Statut — Faits nouveaux allégués par El Salvador satisfaisant
dans leur ensemble les conditions fixées par l'article 61 du Statut — Influence
décisive de tour élément de preuve tendant à démontrer te fait de l'avulsion —
Doute quant à la fiabilité des copies de la « Carta Esféricas et du compte rendu
du brigantin El Activo, prises par fa Chambre en 1992 comme base de sa déci-
sion en ce gui concerne le sixiéme secteur de la frontiére terrestre — Absence de
négligence de ia part d'El Salvador dans la présentation des nouveaux éléments
de preuve.

1. Je regrette que la Chambre ait laissé passer l’occasion de déclarer
recevable, pour la première fois dans l’histoire de la Cour, une requête en
revision qui, à mon avis, remplissait toutes les conditions requises par
l’article 61 du Statut de la Cour. Mon désaccord avec la majorité de la
Chambre est fondé sur une différence d'opinion quant au motif pour
lequel la Chambre saisie de l'instance originelle rejeta en 1992 les préten-
tions d'El Salvador au sujet du tracé de la frontière terrestre entre son
territoire et celui du Honduras dans le sixième secteur. Je ne peux pas
partager l'opinion de la majorité des membres de la Chambre sur ce qu’a
été la ratio decidendi de la décision rendue par la Chambre en 1992 au
sujet dudit secteur.

2. Dans la motivation de sa décision d’irrecevabilité de la requête en
revision d'El Salvador, la présente Chambre a déclaré que ce que ce der-
nier avait présenté comme des «faits nouveaux» était «sans «influence
décisive» sur l’arrêt dont il sollicite la revision» (par. 40 et 55}, c'est-à-dire
que ces faits n'avaient aucune incidence sur la ratie decidendi de l'arrêt en
question, La Chambre est arrivée à cette conclusion parce qu’elle consi-
dère que la ratio decidendi en ce qui concerne le sixième secteur de la fron-
tiére terrestre entre El Salvador et le Honduras est expliquée au para-
graphe 312 de l'arrêt de 1992, dans lequel la Chambre, se référant a
l'affirmation d'El Salvador selon laquelle l'uti possidetis juris voudrait que
la frontière en ce secteur suive un ancien cours que le fleuve Goascoran
aurait quitté à la suite d’une avulsion, indique qu’ «fill s’agit là d’une pré-
tention nouvelle et incompatible avec l'historique du différend».

25

 
 

 

414 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

3. Replacée dans le contexte général de l'arrêt de 1992, cette affirma-
tion, qui fait suite aux considérations précises des paragraphes 308, 309 et
310 relatifs à la preuve du phénomène de Pavulsion du Goascoran allégué
par El Salvador, me paraît être un argument accessoire par rapport
au motif principal invoqué par la Chambre en 1992 pour rejeter les pré-
tentions d'El Salvador. À mon avis, ce motif principal était que cet
Etat n'avait pas su démontrer que, à une certaine date au cours du
XVII siècle, le Goascorän avait brusquement changé de lit. C'est cette
perception de la ratio decidendi de l'arrêt de 1992 en ce qui concerne le
sixiéme secteur de la frontiére terrestre — perception qui différe de celle
de la majorité des membres de la présente Chambre — qui m’ameéne a
une conclusion elle aussi différente quant à la recevabilité de [a requête
en revision d’E! Salvador.

4. Je partage entièrement l’affirmation faite par la Chambre au para-
graphe 22 du présent arrêt, selon laquelle «il appartient à la Cour, dès
lors qu'elle est saisie d’une ... demande [en revision], de vérifier si les
conditions de recevabilité fixées par l’article 61 du Statut sont remplies»,
indépendamment de l'attitude adoptée par les parties à ce sujet. En véri-
fiant si ces conditions ont été remplies, l'appréciation de la Chambre est
nécessairement subordonnée au contenu de l'arrêt dont la revision est
sollicitée et la Chambre doit agir en conformité avec les données dudit
arrêt. Cette précision est particulièrement importante quand il s'agit de
vérifier si les Faits nouveaux présentés par la partie qui demande la revi-
sion sont «de nature à exercer une influence décisive». Cette dernière
expression doit être interprétée comme signifiant que, si les faits nou-
veaux avaient été connus auparavant, la Chambre aurait adopté une
décision différente. Les faits nouveaux doivent exercer, comme il est dit
par Ja présente Chambre, une «influence décisive sur Parrét dont [on] sol-
licite la revision» (par. 40 et 55), c’est-à-dire sur la raison qui amena la
Chambre à adopter sa décision dans l'instance originelie, C’est la raison
pour laquelle, dans l’examen d’une demande en revision d’un arrêt,
Pidentification correcte de la véritable ratio decidendi de ce dernier est
l'opération la plus délicate du procès. Dans le cas qui nous occupe, la
Chambre à identifié comme ratio decidendi de l'arrêt de 1992 une obser-
vation de la Chambre à mon avis d'importance secondaire, qui est liée a
historique du différend mais pas à l’objet de celui-ci ou aux droits reven-
diqués par les Parties.

5. Le différend entre les Parties, en ce qui concerne le sixième secteur
de leur frontière terrestre, était centré sur le tracé de cette frontière sur la
base de l'application du principe de l’uti possidetis juris à ce secteur. En
1992, la Chambre avait seulement pour mission de définir cette ligne
frontière. Devait-elle à cet effet suivre le cours du Goascorän en 1821
(thèse du Honduras) ou le cours suivi par le fleuve avant l’avulsion allé-
guée par El Salvador? C’est de cette manière que la Chambre a posé le
problème en 1992. Au premier paragraphe de la section de l'arrêt consa-
crée au sixième secteur, elle a décrit le nœud essentiel du différend de
façon très simple et très claire:

26

 

 
 

415 DEMANDE EN REVISION (OP, DISS. PAOLILLO)

« Le différend qui oppose les Parties dans ce secteur est simple. Le
Honduras affirme qu'en 1821 le Goascoran constituait la limite entre
Jes divisions coloniales auxquelles les deux Etats ont succédé, qu'il n’y
a pas eu de modification importante du cours de la rivière depuis 1821
et qu'en conséquence la frontière suit le cours actuel de la rivière, qui
se jette dans le golfe au nord-ouest des Islas Ramaditas dans la baie de
La Uniôn. De son côté, El Salvador affirme que, ce qui définit la fron-
tigre, c’est un cours antérieur suivi par la rivière et que cet ancien
cours, abandonné ensuite par la rivière, peut être reconstitué et abou-
tit dans le golfe à Estero La Cutü.» (Arrêt de 1992, par. 306.)

6. Voila le problème que la Chambre avait à résoudre en ce qui
concerne le sixième secteur de la frontière terrestre et qui a fait l’objet de
ses développements aux paragraphes de l’arrêt consacrés à ce secteur.
Dans la description du différend, la Chambre n’a fait aucune allusion à
lincompatibilité de la prétention d'El Salvador avec l'historique du dif-
férend.

7. Dans sa décision de 1992, la Chambre, après avoir procédé à l’exa-
men des preuves présentées par les Parties, s’est prononcée en défaveur de
la prétention d'El Salvador «pour les motifs exposés dans le présent
arrêt, et en particulier aux paragraphes 306 à 322 dudit arrêt» (par. 430).
Et «les motifs exposés» l’ont été avec précision aux paragraphes 308 et
309. Dans le premier, elle a déclaré qu'elle:

«n’a pas été informée de l'existence de documents établissant un
changement aussi brusque du cours de la rivière, mais s'il était
démontré à la Chambre que le cours du fleuve était auparavant aussi
radicalement différent de ce qu'il est actuellement, on pourrait alors
raisonnablement en déduire qu'il y a eu avulsion».

Dans le second, elle a indiqué qu’«[i}l n'existe aucun élément scientifique
prouvant que le cours antérieur du Goascaran était tel qu’il débouchait
dans l’Estero La Cutü...»,

8. La ratio decidendi de la décision rendue par la Chambre en 1992 en
ce qui concerne le sixième secteur se trouve précisément aux para-
graphes 308 et 309. Les considérations faites aux paragraphes suivants
sont subordonnées à la conclusion relative à l’avulsion alléguée par El Sal-
vador à laquelle la Chambre est arrivée dans ces deux paragraphes. Jai la
certitude que telle était également la conception de la Chambre en 1992,
non seulement parce que c’est ce qui ressort de l’ensemble de ses déve-
loppements sur la revendication d’El Salvador aux paragraphes 307 à 32]
de sa décision, mais encore parce que c’est ce que la Chambre elle-même
dit de façon explicite au paragraphe 321. La dernière partie de ce para-
graphe s’énonce en effet comme suit:

«La Chambre, n'ayant pu accepter les conclusions contraires
d'El Salvador quant à l’ancien cours du Goascoran, et en l'absence
de toute prétention motivée d'El Salvador en faveur d’une ligne située
au sud-est des Ramaditas, considère qu’elle peut faire droit aux

27

 

 
 

416 DEMANDE EN REVISION (OP. DISS. PAOLILILO)

conclusions du Honduras dans les termes où celles-ci ont été présen-
tées.» (Les italiques sont de moi.)

9. Toutes ces références montrent qu'en 1992 la Chambre concentra
ses développements sur ce qui constituait l’objet central — et unique —
du différend entre les Parties en ce qui concerne le sixième secteur, à
savoir quel était le cours du Goascoran qui, par application de l’uti pos-
sidetis juris, déterminait le tracé de la frontière dans le sixième secteur.
El Salvador, n'ayant pas pu prouver son allégation dans l'instance origi-
nelle, la Chambre rejeta sa prétention.

10. C’est seulement au paragraphe 312 de l'arrêt, après avoir analysé
de façon assez détaillée dans quelle mesure El Salvador avait établi le fait
de V’avulsion, que la Chambre déclara que la prétention d’El Salvador
était «nouvelle et incompatible avec l’historique du différend». Cette décla-
ration, brève, isolée, confuse même (que signifie «être incompatible
avec l'historique du différend »?), semble avoir été faite à titre d’argumen-
tation additionnelle ou complémentaire à la suite des considérations sur la
preuve des allégations d'El Salvador, plutôt que comme conclusion déci-
soire de l'affaire.

Cependant la Chambre, au paragraphe 40 du présent arrêt, soutient
que,

«si la Chambre a écarté en 1992 les prétentions d'El Salvador selon
lesquelles la frontière de 1821 ne suivait pas le cours de la rivière à
cette dernière date, elle l’a fait en se fondant sur le comportement de
cet Etat durant le XTX® siècie»:

elle indique, en conséquence, que,

«[mJéme si cette avulsion était aujourd’hui prouvée et même si l’on
devait en tirer les conséquences de droit qu'en tire El Salvador, de
telles constatations ne permettraient pas de remettre en cause la déci-
sion prise par la Chambre en 1992 sur une tout autre base».

1. De mon point de vue, par cette affirmation, la Chambre ignore les
indications des paragraphes 308 et 309 de l'arrêt de 1992, qui suggèrent
au contraire que si, au cours de la procédure originelle, El Salvador avait
fourni à la Chambre des preuves satisfaisantes démontrant que le Goas-
coran avait soudainement changé de cours par avulsion, la décision de la
Chambre aurait été différente en ce qui concerne le sixième secteur de la
frontière (voir paragraphe 17 ci-dessous).

12. Si c'est du fait que la prétention d'El Salvador concernant le
sixième secteur était nouvelle et «incompatible avec l'historique du diffé-
rend» que la Chambre a en 1992 débouté El Salvador de ses prétentions,
on peut se demander pourquoi elle a procédé (pour reprendre les termes
utilisés au paragraphe 38 du présent arrêt) «à l’examen en droit de la
thèse» de cet Etat sur l’avulsion du Goascoran. En effet, après avoir exa-
miné la revendication d’El Salvador et la preuve produite pour l'étayer, la
Chambre était arrivée à la conclusion qu'aucun document établissant un
changement brusque du cours de la rivière n'avait été présenté (arrêt de

28

 

 

 
 

417 DEMANDE EN REVISION (OP. DISS. PAOLILLG)

1992, par. 308} et qu'il n'existait aucun élément scientifique prouvant que
le cours antérieur du Goascoran était tel qu’il débouchait dans l’Estero
La Cutü (arrêt de 1992, par. 309). La Chambre aurait certainement pu
faire l’économie de ses considérations sur la valeur des preuves présentées
si les raisons pour lesquelles elle a alors rejeté la prétention d'El Salvador
étaient la nouveauté de celle-ci et son incompatibilité avec les antécédents
historiques du différend.

13. Je vois donc mal comment on peut aujourd’hui affirmer qu'en
1992 «la Chambre n’a pris parti ni sur l'existence d’un cours antérieur du
Goascorän pouvant déboucher dans l’Estero La Cutü, ni sur l’avulsion
éventuelle de cette rivière» (par. 38). Examinant les ailégations d’El Sal-
vador sur l’avulsion du Goascorän et sur l'existence d’un lit ancien du
fleuve, et affirmant que ces allégations n'avaient pas été prouvées, la
Chambre a indéniablement en 1992 fait davantage que de se borner «a
tracer le cadre dans lequel elle aurait pu éventuellement prendre parti sur
ces divers points» (ibid. ). Certes, en 1992, la Chambre «n’a pas pris parti
sur les conséquences d’une avulsion éventuelle, survenue avant ou après
1821, sur les limites provinciales ou sur les frontières interétatiques en
droit colonial espagnol ou en droit international» (par. 24). A quoi,
cependant, aurait-il pu servir à la Chambre de se prononcer sur les consé- -
quences d’une avulsion après avoir constaté qu'une telle avulsion n’avait
pas été prouvée?

14. S'appuyant exclusivement sur le paragraphe 312 de l'arrêt de 1992,
la présente Chambre conclut que les prétentions d’El Salvador, selon les-
quelles la frontière de 1821 résultant de l'application du principe de l’uri
possidetis juris ne suivait pas le cours de [a rivière à cette date, ont été
écartées par la Chambre en 1992 sur la base du «comportement de cet
Etat durant le XIX® siècle» (par. 40). Ce faisant, eile semble ne pas atta-
cher d'importance aux considérations contenues dans les paragraphes
précédents, en particulier les paragraphes 308 et 309, dans lesquels est
exposé ce qui constitue, à mon avis, Jes véritables motifs du rejet par la
Chambre des revendications d'El Salvador dans le sixième secteur.

15. C'est sur le fondement de cette affirmation sur l’«incompatibilité»
de la prétention d'El Salvador avec l'historique du différend qu'il est indi-
qué dans le présent arrêt qu'en 1992 la Chambre,

«appliquant la règle générale qu'elle avait posée au paragraphe 67
de son arrêt, a procédé au paragraphe 312 en ce qui concérne le
sixième secteur de la frontière terrestre en usant d’un raisonnement
analogue à celui qu’elle avait adopté au paragraphe 80 pour le pre-
mier secteur» (par. 40).

En d’autres termes, selon l'opinion de la majorité des membres de la pré-
sente Chambre, le tracé de la frontière terrestre entre El Salvador et le
Honduras dans le sixième secteur, tel qu’il a été déterminé dans l'arrêt de
1992, serait un autre exemple de modification, par l’acquiescement ou la
reconnaissance des Parties, d’une situation résultant de l'ufi possidetis
JHFES.

29

 
 

418 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

16. Je ne vois toutefois rien dans le paragraphe 312 de l’arrêt de 1992,
ni dans aucun autre paragraphe de celui-ci, qui laisserait entendre que la
Chambre ait voulu appliquer au sixième secteur de la frontière le même
critère qu'elle a appliqué au premier. A mon avis, la présente Chambre
fait dire à celle de 1992 davantage que ce que celle-ci a voulu dire au
paragraphe 312 de sa décision. Dans ce passage, en effet, la Chambre ne
faisait rien de plus que de se référer à certains antécédents historiques du
différend frontalier confirmant les conclusions auxquelles elle était arri-
vée aux paragraphes précédents, à savoir qu'El Salvador n'avait pas
apporté les preuves de ses prétentions sur la frontière terrestre dans le
sixième secteur.

17. En 1992, la Chambre n’a même pas laissé entendre que la preuve
de l’avulsion n'était pas pertinente du fait qu'El Salvador avait accepté
dans le sixième secteur de la frontière une modification de la situation ré-
sultant de l'application de l’ufi possidetis juris, Au contraire, la Chambre
a procédé à l'examen des prétentions des deux Parties, pour conclure
qu'El Salvador n'avait pas pu corroborer sa thèse. Mieux encore, elle a
ajouté que, s'il avait été démontré que le cours du fleuve avait si radica-
lement changé, «on pourrait alors raisonnablement en déduire qu'il y a eu
avulsion» (arrêt de 1992, par. 308), La Chambre a donc laissé entendre
qu’elle aurait tiré de ce fait des conclusions juridiques différentes de
celles auxquelles elle est arrivée dans sa décision, parce que déterminer
purement et simplement la réalité du phénomène d’avulsion ne relève pas
de sa compétence naturelle: elle n’a pas pour fonction de se prononcer
sur l'intervention des phénomènes hydrologiques sans en tirer de consé-
quences juridiques.

18. D'autre part, même s'il existe des analogies entre les situations
résultant de l’application de uti possidetis juris au premier et au sixième
secteur et que ces analogies invitent en principe à appliquer le même cri-
tère dans les deux cas, il est clair, selon moi, que la Chambre n’a pas pro-
cédé de la sorte. D'abord, parce que si, comme il est présumé dans le
présent arrêt, en 1992 la Chambre avait appliqué au sixième secteur le
même critère qu'elle avait appliqué au premier, elle l'aurait fait de manière
explicite, comme elle l’a fait au paragraphe 80 de sa décision. En outre,
la reconnaissance d’une modification résultant de luti possidetis juris
ou l'acquiescement à cette modification est beaucoup plus difficile à
présumer dans le cas du sixième secteur que dans celui du premier. A cet
égard, il ne faut pas oublier que, selon ce que la Chambre a déclaré en
1992 au paragraphe 67 de son arrét, une telle modification doit étre
fondée sur «assez de preuves pour établir que les parties ont en fait
clairement accepié une variante, ou tout au moins une interprétation, de
la situation résultant de l'uri possidetis juris» (les italiques sont de
moi).

19, Je n’ai pas trouve de telles preuves en ce qui concerne l'application
du principe de l’uti possidetis juris au sixième secteur. L'absence de réfé-
rence explicite à l’ancien cours du Goascorän lors des négociations qui se
sont déroulées avant 1972 ne constitue pas une preuve suffisante pour

30

 

 
419 DEMANDE EN REVISION (OP, DISS, PAOLILLO}

démontrer qu’E] Salvador a «clairement accepté» une modification de la
situation résultant de l’ufi possidetis juris. Interpréter cette absence de
référence comme une renonciation d’El Salvador à sa prétention de tracer
la frontière suivant l’ancien lit du fleuve par application du principe de
Putt possidetis juris revient à accorder un poids excessif et des consé-
quences juridiques trop lourdes au silence des Parties. Ce silence ne peut
pas signifier «l'acceptation claire» d’une modification de l'application
dudit principe.

20. Même si l’on déduit du comportement d’El Salvador au cours des
négociations de Saco qu'il aurait accepté des formules de réglement fai-
sant du cours actuel du Goascorän la limite entre les territoires des deux
pays, on ne peut pas en conclure qu'El Salvador ait renoncé définitive-
ment à sa prétention de tracer la frontière en suivant l’ancien lit de la
rivière. On ne trouve aucun élément démontrant de façon incontestable
que l'intention d'El Salvador était de renoncer à l'application de l’uti pos-
sidetis juris sans variante.

21, Aux négociations de Saco, les deux Etats ont essayé de trouver une
solution politique à leur différend frontalier, et il était naturel, et même
nécessaire dans le contexte où ces négociations se sont déroulées, de faire
des concessions en renonçant sur le plan politique à des droits qu'ils
auraient pu faire valoir sur le plan juridique. D'autre part, les négocia-
tions de Saco «ne débouchèrent sur rien» (observations écrites du Hon-
duras, par. 3.54) et les actes de la conférence ne disent rien sur l'endroit
précis de la baie de La Uniôn ot le Goascorän débouche, une question
sur laquelle les Parties ne se sont jamais mises d'accord.

22. L’assertion selon laquelle la «nouveauté» de la prétention d’El Sal-
vador ne peut pas étre la ratie decidendi de la décision de la Chambre en
1992 se voit confirmée par le fait que la revendication par le Honduras de
la ligne frontière au nord-ouest des Islas Ramaditas a été elle aussi faite
pour la première fois lors des négociations d’Antigua de 1972. En tout
état de cause, ces négociations ne font-elles pas partie de «l'historique du
différend»? De quelle façon la prétention d’E] Salvador est-elle «incom-
patible» avec Vhistorique du différend? Tenant compte de ces négocia-
tions, peut-on dire en 1992 ou en 2003 que la prétention d’El Salvador est
une «prétention nouvelle»?

23. Le Honduras a sans doute abordé la question de la revision avec la
méme perception de la ratie decidendi de l’arrêt de 1992 exposée dans
cette opinion, au moins antérieurement a la derniére audience publique
de la Chambre tenue le 12 septembre 2003. L’opposition du Honduras
à la demande en revision d’El Salvador était fondée sur l’idée que la
Chambre avait rejeté la prétention d’El Salvador parce que cet état n'avait
pas fourni des preuves suffisantes de l’avulsion, Pour le Honduras, la ratio
decidendi de la décision n'avait donc rien à voir avec la pertinence histo-
rique de la prétention. Cette idée constitue la substance des observations
écrites du Honduras et aussi des déclarations de ses agents et conseils,
qui, en quelques occasions, l’ont exprimée de manière explicite (voir, par
exemple, les déclarations de l’agent, M. Lépez Contreras, le 9 septembre

31

 

 
420 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

(C6/CR 2003/3, p. 12, par. 1.20), et d’un conseil, M. Jiménez Piernas, le
même jour (C6/CR 2003/3, p. 35, par. 15)).

24, Comme l’a déclaré la Chambre en 1992, «[pleur le Honduras, la
norme de droit international applicable au différend est simplement l’uii
possidetis juris» (arrêt de 1992, par. 40}. Dans la présente instance, non
seulement ie Honduras a réitéré cette affirmation, mais il en a fait l’élé-
ment central de ses observations écrites en réponse a la demande en revi-
sion d’El Salvador. Le Honduras a déclaré que

«la caractéristique générale que doit présenter un fait pour qu’il soit
de nature à exercer une influence décisive aux fins d'une demande en
revision d'un arrêt définitif et obligatoire, revêtu de la sacro-sainte
res judicata, est la découverte d’un titre ou de nouvelles effectivités
coloniales, lorsque le titre est inexistant ou indéterminé» (observa-
tions écrites, par. 3.9).

Tl à ajouté qu’«[o}n ne saurait en aucun cas oublier que le différend tranché
par Parrét du 11 septembre 1992 se réfère très précisément à l’uti possidetis
de 1821» (ibid. par. 3.10) et que «le fait [nouveau] doit avoir une impor-
tance en lui-même ... pour la preuve de luti possidetis» (ibid., par. 3.11).
Le Honduras n’a pas abordé clairement le problème de l’«incompatibilité»
de la prétention d’El Salvador avec l'historique du différend.

25. Ce n'est que tardivement, à la dernière audience publique du
12 septembre 2003, lors de son second tour de plaidoirie (El Salvador,
Etat demandeur, n'avait en conséquence pas la possibilité de répondre),
que le Honduras a soutenu que les brefs développements de la Chambre
figurant au paragraphe 312 de l’arrét de 1992 et relatifs à la pertinence his-
torique de la prétention d'El Salvador constituaient la ratio decidendi de
la décision ou, en d’autres termes, que c’est sur leur base que la Chambre
aurait tracé la limite du sixième secteur en suivant le cours actuel du
Goascorän. Ce n'est qu’à ce stade de ses plaidoiries que le Honduras a
pour la première fois allégué que «les éléments présentés par El Salvador
sur ce sujet sont sans rapport avec la détermination des faits sur laquelle
repose la décision» (M. Philippe Sands, C6/CR 2003/5, p. 9-10, par. 5).
Pour parapbraser ce qu'a indiqué la Chambre en 1992, je dirai que l’argu-
mentation de dernière minute du Honduras est indubitablement «nou-
velle et incompatible avec l'historique» de l’affaire.

26. Ce changement inattendu de stratégie du Honduras, qui est inter-
venu au dernier moment, a eu pour conséquence fâcheuse qu’El Salvador
n’a pu faire valoir son opinion sur les questions ainsi soulevées,

27. En l'espèce, cette présentation tardive d’un nouvel argument ne
semble pas avoir joué en faveur du respect de la régularité des procédures
et de la garantie du principe de l'égalité des Parties.

#

28. Les faits nouveaux sur lesquels El Salvador a fondé sa requête en
revision consistent en un ensemble d'éléments de preuve documentaires

32

 
421 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

(études scientifiques, rapports techniques, matériel cartographique, pu-
blications}, découverts ou produits après 1992, qui, selon El Salvador,
étaient inconnus tant de lui-même que de la Chambre et seraient de
nature à exercer une influence décisive,

29, La Chambre ne s'est pas demandé si ces éléments de preuve docu-
mentaires pouvaient ou non être considérés comme des «faits nouveaux»
au sens de l’article 61 du Statut de la Cour. Elle est arrivée 4 la conclusion
qu'ils ne remplissaient pas une des conditions fixées par cette disposition
(être de nature à exercer une influence décisive}, ce qui revient à recon-
naître implicitement leur qualité de «faits nouveaux». De cette manière,
la Chambre confirme que la présentation de ces documents peut justifier
une demande en revision à la condition que ces derniers répondent aux
critères posés par l’article 61 du Statut.

30. L'idée que des documents puissent être invoqués comme «faits
nouveaux» 1'à pas été toujours acceptée. Un courant doctrinal minori-
taire, cherchant à limiter l’utilisation du recours en revision, fait une
interprétation restrictive de l'article 61 et soutient que le terme «fait» ne
recouvre pas les documents ou d'autres éléments de preuve !. Cette posi-
tion dérive d’une perception négative de l'institution de la revision perçue
comme un moyen destiné à briser le sacro-saint principe de la res judi-
cata. Selon ce courant doctrinal, la revision serait un succédané de l'appel
et, comme tel, constituerait une menace contre la sécurité juridique. Cette
appréhension semble être partagée par le Honduras qui a mis la Chambre
en garde dans les termes suivants:

«[s]i cette demande en revision était déclarée recevable, le précédent
fâcheux qui serait ainsi créé apparaîtrait dans l’avenir comme un
encouragement donné à tout Etat mécontent d'un arrêt de la Cour
de demander sa revision...» (observations écrites, par. 1.19)%.

31. Le Honduras a également fait une interprétation restrictive des
termes de l’article 61 du Statut de la Cour. Il a soutenu qu’il fallait dis-
tinguer «la réalité objective d’un fait de l'interprétation ... [qu’on] en don-
nerait, ou des déductions ou autre «construction intellectuelle»» (ihid.,
par. 2. 17). D'après le Honduras, il existe «une distinction de nature entre
les faits allégués et les preuves avancées pour vérifier leur réalité et que
seule la découverte des premiers ouvre droit à revision du procès» (ibid.

' Voir Daniel Bardonnet: «De l’équivoque des catégories juridiques: la revision des
sentences arbitrales pour «erreur de fait» ou «fait nouveau» dans la pratique latino-
américaine», in Liber Amicorwm «in Memoriam» of Judge José Maria Ruda,
C. A. Armas Barea et al. (dir. pubi.), p. 199; Simpson et Fox, fnéernational Arbitration
— Law and Practice, 1959, p. 244.

? Le temps a cependant démontré que cette crainte n'était pas justifiée. Aucune demande
en revision n’a été présentée en vertu des conventions de La Haye ou devant la Cour per-
manente de Justice internationale, et au cours de ses soixante ans d’existence, la présente
Cour n'a été saisie que de trois requêtes en revision (y compris celle déposée par El Sal-
vador) et les a déclarées irrecevables toutes les trois.

33

 
422 DEMANDE EN REVISION (OP, DISS, PAOLILLO)

par. 2.20). Le Honduras a affirmé s'appuyer sur «une jurisprudence bien
établie» alors qu’il a cité uniquement l’avis consultatif de la Cour perma-
nente de Justice internationale relatif a la délimitation de la frontiére
entre la Serbie et l’Albanie au monastère de Saint-Naoum, dans lequel il
est dit que «des documents nouvellement produits ne constituent pas par
eux-mêmes des faits nouveaux».

32. Il est vrai que le recours en revision est, de par sa nature et son
objet, exceptionnel et que, partant, «il est ... nécessairement limité dans
ses conditions d'exercice» * et recevable seulement quand toutes les condi-
tions, au demeurant très strictes, de l’article 61 du Statut sont remplies.
Le caractère restrictif des conditions d'exercice ne peut toutefois pas
s'étendre à l'interprétation des termes mêmes dans lesquels ces conditions
sont posées. Dire que la recevabilité d'un recours en revision est soumise
a des conditions étroites est en effet une chose, soutenir que les disposi-
tions régissant l'utilisation de ce recours doivent par conséquent être
interprétées et appliquées de manière restrictive en est une autre tout a
fait différente. Il n'existe aucune raison qui justifierait l’application aux
termes de l'article 61 du Statut de la Cour d’un critère restrictif d’mter-
prétation et qui aménerait à ne pas considérer des documents comme des
«faits» au sens de l’article 61. Cette disposition doit être interprétée selon
les règles générales d'interprétation, qui veulent qu’on attribue aux
termes leur sens ordinaire. Et sans aucun doute possible, le sens ordinaire
du terme «fait» recouvre les documents.

33. Les discussions qui ont précédé l'adoption de l’article 59 du Statut
de la Cour permanente de Justice internationale {devenu plus tard l’ar-
ticle 61 du Statut de la présente Cour) révèlent que, dans l'esprit des rédac-
teurs de cette disposition, les documents constituaient des «faits», C’est
également là l’opinion dominante dans la doctrine’, ainsi que dans la

3 Avis consultatif, 1924, CPL série B n° 9, p. 22.

4 Michel Dubisson, La Cour internationale de Justice, 1964, p. 250.

5 Ce qui est vrai, réel: ce qui existe réellement (Larousse); ce qui constitue la matière de
la connaissance (Lalande, Vocabulaire technique et critique de fa philosophie). Voir égale-
ment, Jean Salmon, «Le fait dans l'application du droit international», Reeveil des cours
de l'Académie de droit international de La Haye {RCADT), vol. 175 (1982), p. 273.

6 Une proposition de llialie d'ajouter le mot «document» dans le texte de l’article fut
retirée après que M. Politis eut déclaré que «la découverte d’un document est incluse dans
celle d'un Fait» (Société des Nations, Procés-verbaux VHT de la Troisième Commission,
première Assemblée, documents, p. 375).

7 Voir, par exemple, M. Scerni, « La procédure de la Cour permanente de Justice inter-
nationale», RCADI, vol. 65 (1938), p. 672; Paul Reuter, «La motivation et la revision des
sentences arbitrales à la conférence de la paix de La Haye (1899) et Je conflit frontalier
entre le Royaume-Uni et le Venezuela», Mélanges afferts à Juraj Andrassy, p. 243 et 245;
P. Lalive, Questions actuelles concernant l'arbitrage international, LHLE.L cours 1959-
1960, p. 100 ct 101; W. M. Reisman, Nudity and Revision. The Review and Enforcement
of International Judgments and Awards, p. 38 et 210; E. Zoller, «Observations sur la revi-
sion et l'interprétation des sentences arbitrales», Annuatre français de droit européen,
vol. XXIV (1978), p. 331 et 351; D. V. Sandifer, Evidence before international Tribunals,
1975, p. 453.

34

 
 

423 DEMANDE EN REVISION (OP. DISS. PAOLIILO)

jurisprudence internationale, peu abondante, il est vrai. C’est, en effet, de
cette maniére que la Cour a interprété dans le passé l’exigence de la
découverte d’un «fait nouveau» pour fonder une requête en revision.
Dans son arrét du 10 décembre 1985 (Demande en revision et en inter-
prétation de l'arrêt du 24 février 1982 en l'affaire du Plateau continen-
tal (Tunisie/Jamahiriya arabe libyenne) (Tunisie €. Jamahiriya arabe
libyenne}), la Cour, bien qu’elle ne se soit pas prononcée de manière
explicite sur ce point spécifique, a considéré comme «faits» les docu-
ments présentés par la Tunisie à l’appui de sa requête en revision. La
Cour a déclaré l'irrecevabilité de la requête parce que ces faits ne rem-
plissaient pas deux des conditions de recevabilité exigées par l’article 61:
celle de l'ignorance non fautive du fait nouveau par le demandeur et celle
selon laquelle le fait nouveau doit être de nature à exercer une influence
décisive”. Cette conclusion implique la reconnaissance par la Cour que
des documents constituent des «faits» au sens de l’article 61.

34. En n’abordant pas explicitement la question de l’admissibilité de
documents ou d’autres éléments de preuve présentés à l'appui d’une
demande en revision, la présente Chambre semble également faire sienne
une interprétation large de ce qui peut constituer un «fait» au sens de l’ar-
ticle 61 du Statut de la Cour. De ce point de vue, l'arrêt de la Chambre,
auquel je regrette toutefois de ne pas pouvoir m'associer, constitue
selon moi un développement jurisprudentiel positif que je me réjouis de
noter.

*

35. Je suis arrivé à la conclusion que le matériel et l’information
qu'El Salvador a présentés dans cette instance comme étant des «faits
nouveaux» satisfont, dans leur ensemble, aux conditions fixées par Far-
ticle 61 du Statut de la Cour. Etant donné que la ratio decidendi de l'arrêt
de 1992 en ce qui concerne le sixième secteur de la frontière terrestre est,
selon mon opinion, expliquée aux paragraphes 308, 309 et 321 de ladite dé-

‘cision (inexistence de preuves sur la survenance d'un changement brusque
du cours de la rivière; absence d'éléments scientifiques prouvant que

8 On peut citer d'autres décisions de tribunaux internationaux allant dans te même sens.
Voir, par exemple, l'affaire Heim et Chamant c. Etat allemand, Recueil des décisions des
tribunaux arbtiraux mixtes, t. 3, p. 54-55; plus récemment, Cour interaméricaine des
droits de l’homme, l'affaire Genie Lacavo, décision du 13 septembre 1997, par. 12. Dans
son arrêt relatif à la Demande en revision de l'arrêt du if juillet 1996 en l'affaire relative
à l'Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires ( Yougoslavie € Bosnie-
Herzégovine}, la Cour ne s'est pas prononcée sur ce point, mais les juges qui se sont
exprimés dans des opinions individuelles ou dissidentes ont abordé la question et ont
considéré comme allant de soi que des preuves nouvellement produites, y compris les
preuves documentaires, pouvaient constituer des faits nouveaux au sens de l’article 61 du
Statut; voir, par exemple, l'opinion individuelle du juge Koroma (OLA. Recueil 2003,
p. 34, par. 2); opinion dissidente du juge Dinuirÿevié (ibid, p. 54 et 55, par. 6 et 9).

3 CLJ Recueil 1985, p. 206 et 213, par. 28 et 39.

35

 

 
 

 

424 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

le cours antérieur de la rivière débouchait dans l’Estero La Cutu), tout
élément de preuve tendant à démontrer Je fait de l’avuision du Goascoran
est susceptible d’avoir une influence décisive.

36. Au cours de la présente instance, El Salvador a produit des
preuves techniques qui, selon lui, montrent d’une manière irréfutable
l'existence de l’ancien lit que le Goascorän aurait abandonné par l'effet
d'une avulsion et qui débouchait dans le bras du Cutu, El Salvador a égale-
ment produit des preuves scientifiques contenues dans un rapport d'experts
qui soutiennent catégoriquement qu'un changement brusque du cours du
fleuve est survenu après que les autorités coloniales espagnoles eurent
tracé la limite entre l'Alcaldia Mayor de Tegucigalpa et la municipalité
de San Miguel suivant Je lit de la rivière, et que le bras du Cuth et ses
chenaux de distribution étaient les émissaires principaux du Goascorän à
l'époque où eut lieu l'abandon de l'ancien cours.

37. À ces nouveaux éléments de preuve, il convient d'ajouter les copies
de la «Carta Esférica» et du compte rendu de l'expédition du brigantin
ET Active récemment découvertes dans l'Ayer Collection de la Newberry
Library de Chicago au moyen desquelles El Salvador vise a affaiblir la
force probante du seul élément de preuve sur lequel la Chambre à en 1992
décidé Je tracé de la frontière dans le sixième secteur, à savoir les copies
des mêmes documents conservées au Musée naval de Madrid et produites
par le Honduras lors de l'instance originelle. En absence d’autres élé-
ments de preuve, c'est exclusivement sur la base de ces copies que la
Chambre a décidé que la ligne frontière devait suivre le cours actuel du
Goascoran jusqu'à son embouchure dans le golfe de Fonseca, au nord-
ouest des Islas Ramaditas.

38. Les copies produites par El Salvador présentent en l’espece de
nombreuses différences avec celles du Musée naval de Madrid (diffé-
rences de dates, informations contradictoires — surtout en ce qui concerne
la configuration générale de la céte —, différences dans la présentation, le
type de caractères, la calligraphie et les symboles utilisés). La majorité des
membres de la Chambre soutient que ces différences «ne permetient pas
de remettre en cause la fiabilité des cartes produites devant la Chambre
en 1992» {arrêt, par. 52). Il est possible que, considérées isclément, cha-
cune de ces différences ne paraisse pas très importante, Il est toutefois
permis de douter de la fiabilité de ces documents et de l'exactitude des
informations qu'ils contiennent quand on considère les différences dans
leur ensemble, Si on ajoute à cette considération le fait qu'au cours de
cette instance El Salvador a présenté d’autres éléments de preuve visant à
démontrer qu'un phénomène d’avulsion a effectivement déplacé l’embou-
chure du Goascoran de l’Estero La Cutt à l’Estero Ramaditas, on peut
se demander si, en 1992, la Chambre n'a pas utilisé comme base de sa
décision un document sans aucune valeur probante. St la solidité de cette
preuve est maintenant mise en cause par la découverte d’un nouveau
document, il est alors permis de penser qu’en 1992 la Chambre n'a peut-
être pas adopté la décision la plus juste qui soit quant au sixième secteur
de la frontière terrestre entre El Salvador et le Honduras.

36

 

 
 

 

425 DEMANDE EN REVISION (OP. DISS. PAOLILLO)

39. Les termes «diligence» et «négligence» possédent un contenu
abstrait dont l’appréciation comporte un élément fortement subjectif. Il
n'est dès lors pas possible de déterminer de manière générale et à priori
quel comportement a été diligent ou négligent. La détermination du
dégré de diligence ou de négligence doit se faire au cas par cas en tenant
compte du contexte. Dans l’examen d’une requête en revision, il faut
considérer chaque situation particuliére, en tenant compte, notamment,
de la nature des faits présentés comme des «faits nouveaux», des moyens
d'accès a ces «faits» par la partie qui demande la revision, et du com-
portement des parties.

40. Les explications données par El Salvador pour démontrer sa dili-
gence, ou tout au moins son manque de négligence dans la présentation
des nouveaux éléments de preuve qu'il a produits pour fonder sa requête
en revision, m'ont en tout état de cause parues convaincantes (à l’excep-
tion des explications relatives aux éléments qu'il qualifie de «preuves his-
toriques» et qui consistent en réalité en deux ouvrages de géographie
d'auteurs honduriens et publiés au Honduras). La situation d’instabilité
sociale et politique qu'a connue El Salvador du fait de Ja violente guerre
civile faisant rage sur son territoire durant l’mstruction de l'affaire par la
Cour, l’indispenibilité des moyens techniques qui auraient permis à cet
Etat de se procurer certaines preuves importantes pour corroborer ses
allégations, les difficultés d'accès à quelques-uns des nouveaux éléments
et, pour ce qui est de la «Carta Esférica » et du journal de bord de l’expé-
dition dE? Active, l'impossibilité de consulter toutes les sources d’infor-
mation cartographique existantes expliquent largement, 4 mon avis, pour-
quoi les éléments de preuve sur la base desquels El Salvador a tenté
d’obtenir Ja revision de l’arrêt de 1992 n’ont pas été présentés plus tôt.

41. J'ignore si, dans l'hypothèse où l'information produite par El Sal-
vador au cours de cette instance avait été connue de la Chambre en 1992,
celle-ci aurait nécessairement été amenée à adopter une décision diffe-
rente de celle qu'elle a adoptée. À ce stade, la présente Chambre devait
seulement statuer sur la recevabilité de la requête en revision sans se pro-
noncer sur le fond. En conséquence, je me suis simplement borné à véri-
fier si les éléments qu’El Salvador a présentés comme des «faits nou-
veaux» remplissaient les conditions fixées par l'article 61 du Statut de
la Cour. Sur ce point, je suis arrivé à une conciusion affirmative: ces
conditions ont été remplies et la requête en revision était par conséquent
recevable.

42. Ayant conclu, de manière erronée à mon point de vue, que la ratio
decidendi de l'arrêt de 1992 concernant le sixième secteur de la frontière
terrestre n’était pas liée au fond du différend mais à son historique, et
que, par conséquent, les faits nouveaux présentés à l’instance n'étaient
pas de nature à exercer une influence décisive, la Chambre a décidé que la
requête en revision déposée par El Salvador était irrecevable. Il s'ensuit
que ne pourra pas s'ouvrir la seconde phase de la procédure en revision,
au cours de laquelle la Chambre aurait eu à statuer sur le fond de la
demande. Cela est regrettable, car un nouvel examen au fond du diffé-

37

 

 

 
426 DEMANDE EN REVISION (OP, DISS. PAOLILLO)

rend — limité, naturellement, au sixième secteur de la frontière terrestre
— aurait permis à la Chambre de confirmer ou de reviser l’arrêt de 1992
sur la base d’une information sensiblement plus abondante et plus fiable
que celle dont la Chambre disposait lors de l'instance originelle, Une
nouvelle décision au fond, relativement au sixième secteur, aurait pu ser-
vir l'intérêt de la justice mieux que ne l’a servie l'arrêt de 1992, dans la me-
sure où plus une juridiction est informée, plus grandes sont ses chances
d'adopter des décisions justes. A mon grand regret, et pour les raisons
mentionnées dans cette opinion, je n’ai pas d'autre choix que d'exprimer
mon désaccord avec la présente décision d’irrecevabilité de la requête en
revision déposée par El Salvador.

(Signé) Felipe H. PAOLILLO.

38

 

 

 
